DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on March 13, 2019. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Status of Claims
This action is in reply to the communication filed on September 9, 2021.
Claims 1 – 7 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on January 19, 2022 have been considered. A signed copy of the corresponding 1449 form has been included with this office action. 

Drawings
The drawings are objected to because under CFR 1.84(u), “Where only a single view is 
used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because in accordance with the drawing objection presented above, all mentions to FIG. 1 should be deleted and instead replaced with the words “the
FIGURE.”
Appropriate correction is required.
	

Claim Objection
Claims 1 - 4 are objected to because of the following informalities: 
Claims 1 – 4 use “(s)” to indicate that the compositions may include more than one of the components. Examiner recommends amending to recite “at least one…” to clarify the claim language.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 6 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 6 and 7 of copending Application No. 16/644055 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the nonwoven fabric and the fiber-reinforced composite material in claims 1 and 2 in the instant invention overlap in scope with the fiber-reinforced composite material in claim 2 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 refers to “the nonwoven fabric comprising a bagworm silk thread(s). However, claim 2 is independent, so the phrase lacks antecedent basis.
Examiner recommends amending the claim to recite “a nonwoven fabric comprising a bagworm silk thread(s).”
Claim 3 requires that the bag worm silk thread comprises a continuous fiber silk thread(s). This renders the claim indefinite because it is unclear if the continuous fiber silk thread is the same as the bag worm silk thread and if so, how a single thread can comprise more than one continuous thread.
Claim 7 claims the mass percentage of bagworm silk thread. However, it is unclear what the mass percentage is, whether it is the mass percentage of the bagworm silk thread in the nonwoven, in the entire composite material or in some other amount.
For examination purposes, the claim is interpreted to encompass any of the above interpretations. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon without significantly more. The claim is directed to a nonwoven fabric comprising bagworm silk threads. In Fig. 3, Reddy (Reddy et al. "Structure and Properties of Ultrafine Silk Fibers Produced By Theriodopteryx Ephemeraeformis." Journal of Material Science 45 (2010): 6617-6622.) teaches that bag worm cocoons contain a random orientation of silk fibers that help to create a firm cocoon 
    PNG
    media_image1.png
    584
    671
    media_image1.png
    Greyscale
  . This judicial exception is not integrated into a practical application because bagworms naturally spin cocoons formed of silk fibers, which is interpreted as reading on the claimed nonwoven fabric.. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite the combination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reddy (Reddy et al. "Structure and Properties of Ultrafine Silk Fibers Produced By Theriodopteryx Ephemeraeformis." Journal of Material Science 45 (2010): 6617-6622.).
As per claim 1, Reddy teaches:
A nonwoven fabric comprising bagworm silk threads (Figure 3 of Reddy shows an SEM of the surface of the bag worm cocoon with random orientation of silk fibers, creating the claimed nonwoven fabric 
    PNG
    media_image2.png
    581
    655
    media_image2.png
    Greyscale
.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jerez (US20170226674A1) in view of Osaki (Osaki et al. “Why are Bagworm’s Silks Mechanical Strong?”, Polymer Preprints. 50.14 (2001): 3493-3494.).
As per claims 1, 2 and 6, Jerez teaches:
A fiber-reinforced composite material comprising a polymer matrix/matrices, wherein the matrix is a resin (Abstract: “Load-bearing composite panels, materials, and products made by surrounding with a long fiber and/or fiber cloth reinforced polyurethane resin.”)
Jerez teaches that the long fiber in the composite materials is spider silk protein (Abstract) and that the spider silk proteins are in the form of a mat ([0068]), which is interpreted as reading on the claimed nonwoven fabric. Jerez does not teach:
The nonwoven fabric comprising a bagworm silk thread 
Osaki teaches that the silk from the bagworm has a considerably higher elastic modulus than the silk from the thread of spiders (Page 1, Paragraph 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the spider silk fibers of Jerez with bagworm threads, as claimed, motivated by the desire to predictably produce a composite panel with a higher elastic modulus as taught by Osaki (Page 1, Paragraph 3). 
As per claim 3, Jerez teaches:
Wherein the silk thread comprises a continuous fiber silk thread (In [0038], Jerez teaches that the silk threads are continuous.)
As per claims 4 and 5, Jerez teaches:
Wherein the nonwoven fabric comprises an organic fiber(s) other than the silk thread(s), an inorganic fiber(s), and/or a combination thereof (In [0041], Jerez teaches that the silk fibers can be combined with fiberglass fibers, which reads on the claimed inorganic fibers. As the composite material is not required to have an additional organic fiber, the limitations of claim 5 are also met.)
As per claim 7, Jerez teaches:
Wherein the mass percentage of the bagworm silk thread in the fiber-reinforced composite material ranges from 0.5% by mass to 50% by mass (In [0054], Jerez teaches that the silk protein can be mixed in an amount between 0.01 and 99.99% to increase the mechanical properties of the composite panel.)

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNA N CHANDHOK/Examiner, Art Unit 1789                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789